PER CURIAM.
The Special Master eliminated paragraph “First” of the subpoena. We conclude that he was correct in doing so.
As to paragraph “Second” of the subpoena we conclude that the scope of the paragraph should be limited to the production of records of the United Steel Workers of America or of the S.W.O.C. (C.I.O.) showing the payment of money directly or indirectly .during the years 1943 to 1945, inclusive, to the persons named or designated in the paragraph. We approve the elimination of the phrase excised by the Special Master “and to any other employees of the Weirton Steel Company”.
As to paragraph “Third” the scope of the paragraph should be limited to records of moneys received from United Steel Workers of America, or from the S.W.O. C., by the persons named in the paragraph and to the records of sums expended by the persons named in the paragraph in connection with union activities during the years 1943 to 1945, inclusive.
As to paragraph “Fourth” we conclude that this paragraph of the subpoena should be stricken out.
In conclusion we state that we can perceive no error in the course suggested by the Master that he first examine the documents subpoenaed and determine their materiality in respect to the issues presented by the case before any such document is exhibited or submitted to counsel for respondents or petitioner.